 

Exhibit 10.25

 

[g0iwf13everv000001.jpg]

 

October 21, 2018

 

Jeremi Gorman, via personal email

 

Dear Jeremi,

 

Congratulations! Snap Inc. (the “Company”) is pleased to offer you a full-time,
exempt, regular position as follows:

 

Offer Summary:

Initial Title: Chief Business Officer

Start Date: November 19, 2018  

Work Location and Office Address: 2772 Donald Douglas Loop N, Santa Monica, CA
90405

Compensation: Annual salary of $500,000.00

RSA:  $26,000,000.00 as a new hire equity grant. Subject to the terms below.

RSU: $400,000.00 as a sign-on grant. Subject to terms below.

 

You may be eligible to receive an annual discretionary bonus. Please note that
whether or not you receive a discretionary bonus, as well as the amount, will be
determined by the Company in its sole discretion.

 

You will be paid biweekly, subject to applicable payroll deductions and
withholdings. In addition, employees qualify for a range of benefits. Check out
the enclosed benefits documents for more details, or contact Recruiting for the
current suite of benefits available to you. The Company may change compensation
and benefits at its discretion.

 

Under the Snap Inc. 2017 Equity Incentive Plan or any successor equity plan (the
“Plan”), and subject to approval by the Company’s Board of Directors (the
“Board”), the Company will grant you a restricted stock award (“RSA”) with an
aggregate value of at least the dollar amount stated in the offer summary above.
If approved, the number of shares subject to your RSA will be determined by
using the fair market value of the Company’s Common Stock, based on the
methodology adopted by the Board as of your employment start date. All of the
shares issued to you under your RSA will initially be subject to forfeiture, but
the forfeiture condition will lapse in equal monthly installments over
forty-eight months so long as you remain an employee. In addition, subject to
the approval of the Board, the Company will grant you a bonus award of
restricted stock units (“RSUs”) under the Plan with an aggregate value of at
least the dollar amount stated in the offer summary above. If approved, the
number of shares subject to your RSU will be determined by using the fair market
value of the Company’s Common Stock, based on the methodology adopted by the
Board as of your employment start date. So long as you remain an employee, these
RSUs will vest immediately after your employment start date and settle to shares
in the next month. The vesting dates of your RSA and RSU and grant price will be
set by the Board after your start date and you will be notified of the same. The
Company may, in its sole discretion, elect to withhold or sell on your behalf
that number of shares required to cover the taxes, withholdings, and other
similar obligations due upon the vesting of your RSA (i.e., as the forfeiture
condition lapses) and issuance of vested RSUs. In all cases, your RSA and RSU
will be subject to the terms and conditions of the Plan and the applicable grant
agreement.

[g0iwf13everv000002.jpg]

 

--------------------------------------------------------------------------------

 

You are being offered employment at the Company because of the personal skills
and experience you have, not because of any confidential, proprietary, or
trade-secret information of a former or current employer you may have.  In your
work for the Company, we do not want you to use or disclose any such
confidential, proprietary, or trade-secret information.  Likewise, as an
employee of the Company, you may learn about confidential, proprietary, or
trade-secret information related to the Company and its clients.  To protect the
interests of both the Company and its clients, all employees are required to
read and sign the enclosed Confidential Information and Inventions Assignment
Agreement as a condition of employment at the Company. Also enclosed for you to
review and then sign as a condition of employment are the Conflict of Interest
Agreement, the Acknowledgement of At-Will Employment, and our Arbitration
Agreement, which provides that all disputes arising out of your employment must
be resolved through binding arbitration.  We encourage you to read all these
documents carefully, and to seek independent legal counsel if you have any
questions about the meaning or scope of these documents.

 

The Company may change your position, duties, and work location from time to
time at its discretion. As a Snap Inc. employee, you will be expected to follow
Company policies and acknowledge in writing that you have read our Employee
Handbook.  With the exception of the “employment at-will” policy discussed
below, the Company may modify or eliminate its policies at its discretion.

 

Your employment with the Company is at-will.  This means you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying us.  Likewise, the Company may terminate your employment at any time
or change the terms and conditions of your employment, with or without cause or
notice. By signing below, you agree to the at-will nature of your employment and
acknowledge that this paragraph describing the at-will nature of your employment
supersedes any other agreements or promises made to you by anyone, whether
written or oral.  Your employment at-will status can be modified only in a
written agreement signed by an officer of Snap Inc.

 

If you accept our offer, we would like you to start on the start date stated in
the offer summary above. This offer is contingent upon a background-check
clearance, reference check, verification that your ability to work at Snap will
not be restricted by any non-competition or similar restrictions, and
satisfactory proof of your right to work in the United States. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions. This offer letter supersedes any other agreements or
promises made to you by anyone, whether oral or written.

 

If you wish to accept employment at Snap Inc. under the terms described above,
please sign and date this offer letter, the enclosed Confidential Information
and Inventions Assignment Agreement, Conflict of Interest Agreement,
Acknowledgement of At-Will Employment, Export Control Laws Compliance Screening
Form, and Arbitration Agreement, and return them all to me by the expiration
date stated in the offer summary above.

 

We’re excited to have you join the team.

 

Sincerely,

 

/s/ Mike O’Sullivan

 

Mike O’Sullivan, General Counsel

 

 

 

--------------------------------------------------------------------------------

 

Accepted and agreed:

 

/s/ Jeremi Gorman

 

Jeremi Gorman

 

 

Date

 

October 21, 2018

 

 

Attachment:

  

Confidential Information and Inventions Assignment Agreement

 

  

Conflict of Interest Agreement

 

  

Acknowledgement of At-Will Employment

 

  

Mutual Agreement to Arbitrate Claims

 

  

Export Control Laws Compliance Screening Form

 

[g0iwf13everv000002.jpg]

 